Exhibit 10.4

Ronald B. Given    

Senior Vice President

& General Counsel  

June 13, 2007

Mr. Byron L. LeFlore, Jr.

Argonaut Group, Inc.

10101 Reunion Place, Suite 500

San Antonio, Texas 78216

Re: Acceleration and Vesting of Options and Restricted Stock

Dear Mr. LeFlore:

This letter confirms that, with your agreement, all of your unvested Argonaut
Group, Inc. (the “Company”) options and restricted shares have today vested.

This letter also confirms (x) your agreement to immediately provide the Company
access to (i) 15,966 shares of your Company common shares and (ii) Ø shares of
your Company common shares resulting from any exercise of your Company options
outstanding on today’s date with the direction that each of such shares shall be
marked with the following legend and shall be held in electronic form with the
transfer agent until the restrictions lapse (at which point the transfer agent
shall immediately release such shares to you or to your direction), and (y) that
you agree to comply with the restrictions set forth in the following legend:

* * * *

THIS SECURITY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED UNTIL
THE EARLIER OF (X) JUNE 13, 2010, OR (Y) THE OCCURRENCE OF A CHANGE OF CONTROL.

FOR PURPOSES HEREOF, A “CHANGE OF CONTROL” SHALL BE DEEMED TO OCCUR IF:

(I) ANY PERSON, OTHER THAN (1) ARGONAUT GROUP, INC. (THE “COMPANY”) OR ANY OF
ITS SUBSIDIARIES, (2) A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR ANY OF

 



--------------------------------------------------------------------------------

Mr. Byron L. LeFlore, Jr.

June 13, 2007

Page 2

 

ITS AFFILIATES, (3) AN UNDERWRITER TEMPORARILY HOLDING SECURITIES PURSUANT TO AN
OFFERING OF SUCH SECURITIES, OR (4) A CORPORATION OWNED, DIRECTLY OR INDIRECTLY,
BY THE SHAREHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME PROPORTIONS AS
THEIR OWNERSHIP OF STOCK OF THE COMPANY, IS OR BECOMES THE BENEFICIAL OWNER,
DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE COMPANY (NOT INCLUDING IN THE
SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY SECURITIES ACQUIRED DIRECTLY
FROM THE COMPANY OR ITS AFFILIATES) REPRESENTING 50% OR MORE OF THE COMBINED
VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES, OR 50% OR MORE OF THE
THEN OUTSTANDING COMMON STOCK OF THE COMPANY, EXCLUDING ANY PERSON WHO BECOMES
SUCH A BENEFICIAL OWNER IN CONNECTION WITH A MERGER OR CONSOLIDATION OF THE
COMPANY DESCRIBED IN (II) BELOW.

(II) THERE IS CONSUMMATED A MERGER OR CONSOLIDATION OF THE COMPANY OR ANY DIRECT
OR INDIRECT SUBSIDIARY OF THE COMPANY WITH ANY OTHER CORPORATION, EXCEPT IF:
(A) THE MERGER OR CONSOLIDATION WOULD RESULT IN THE VOTING SECURITIES OF THE
COMPANY OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY OR ANY PARENT THEREOF) AT LEAST FIFTY PERCENT (50%) OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING
ENTITY OR ANY PARENT THEREOF OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR
CONSOLIDATION; OR (B) THE MERGER OR CONSOLIDATION IS EFFECTED TO IMPLEMENT A
RECAPITALIZATION OF THE COMPANY (OR SIMILAR TRANSACTION) IN WHICH NO PERSON IS
OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY (NOT INCLUDING IN THE SECURITIES BENEFICIALLY OWNED BY SUCH PERSON ANY
SECURITIES ACQUIRED DIRECTLY FROM THE COMPANY OR ITS AFFILIATES OTHER THAN IN
CONNECTION WITH THE ACQUISITION BY THE COMPANY OR ITS AFFILIATES OF A BUSINESS)
REPRESENTING 50% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S THEN
OUTSTANDING SECURITIES;

(III) THE SHAREHOLDERS OF THE COMPANY APPROVE A PLAN OF COMPLETE LIQUIDATION OR
DISSOLUTION OF THE COMPANY OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY THE
COMPANY OF ALL OR SUBSTANTIALLY ALL THE COMPANY’S ASSETS, OTHER THAN A SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS
TO AN ENTITY, AT LEAST 50% OF THE COMBINED VOTING POWER OF THE VOTING SECURITIES
OF WHICH ARE OWNED BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF THE COMPANY IMMEDIATELY PRIOR TO SUCH SALE.

 



--------------------------------------------------------------------------------

Mr. Byron L. LeFlore, Jr.

June 13, 2007

Page 3

 

(IV) DURING ANY ONE YEAR PERIOD, INDIVIDUALS WHO AT THE BEGINNING OF THE PERIOD
CONSTITUTE THE BOARD OF DIRECTORS OF THE COMPANY CEASE FOR ANY REASON TO
CONSTITUTE A MAJORITY OF SUCH BOARD OF DIRECTORS.

FOR PURPOSES HEREOF:

(V) UPON THE CONSUMMATION, IF IT OCCURS, OF THE TRANSACTIONS CONTEMPLATED BY
THAT CERTAIN AGREEMENT AND PLAN OF MERGER, DATED AS OF MARCH 14, 2007, BETWEEN
PXRE GROUP LTD. AND THE COMPANY, REFERENCES TO THE COMPANY SHALL BE DEEMED TO BE
REFERENCES TO PXRE GROUP LTD., WHICH IS EXPECTED TO CHANGE ITS NAME TO “ARGO
GROUP INTERNATIONAL HOLDINGS, LTD.”

(VI) THE TERM “PERSON” SHALL HAVE THE MEANING GIVEN IN SECTION 3(A)(9) OF THE
1934 ACT AS MODIFIED AND USED IN SECTIONS 13(D) AND 14(D) OF THE 1934 ACT.

(VII) THE TERM “BENEFICIAL OWNER” SHALL HAVE THE MEANING PROVIDED IN RULE 13D-3
UNDER THE 1934 ACT.

(VIII) THE TERM “AFFILIATE” MEANS, WITH RESPECT TO ANY INDIVIDUAL OR A
CORPORATION, PARTNERSHIP, TRUST, INCORPORATED OR UNINCORPORATED ASSOCIATION,
JOINT VENTURE, LIMITED LIABILITY COMPANY, JOINT STOCK COMPANY, GOVERNMENT (OR AN
AGENCY OR POLITICAL SUBDIVISION THEREOF) OR OTHER ENTITY OF ANY KIND (EACH A
“PERSON”), ANY OTHER PERSON THAT DIRECTLY OR INDIRECTLY CONTROLS OR IS
CONTROLLED BY OR UNDER COMMON CONTROL WITH SUCH PERSON. FOR THE PURPOSES OF THIS
DEFINITION, “CONTROL” WHEN USED WITH RESPECT TO ANY PERSON, MEANS THE
POSSESSION, DIRECT OR INDIRECT, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF
THE MANAGEMENT AND POLICIES OF SUCH PERSON, WHETHER THROUGH THE OWNERSHIP OF
VOTING SECURITIES, BY CONTRACT OR OTHERWISE; AND THE TERMS OF “AFFILIATED”,
“CONTROLLING” AND “CONTROLLED” HAVE MEANINGS CORRELATED TO THE FOREGOING.

* * * *

It is understood that upon the consummation, if it occurs, of the transactions
contemplated by that certain Agreement and Plan of Merger, dated as of March 14,
2007 (the “Merger Agreement”), between PXRE Group Ltd. and the Company, the
shares legended pursuant to this letter agreement will be exchanged as
contemplated in such Merger Agreement and the shares received in such exchange
shall be marked with the foregoing legend and shall be held in electronic form
with the transfer agent until the restrictions lapse (at which point the
transfer agent shall immediately release such shares to you or to your
direction), and (y) that you agree to continue to comply with the restrictions
set forth in the foregoing legend.



--------------------------------------------------------------------------------

Mr. Byron L. LeFlore, Jr.

June 13, 2007

Page 4

 

With respect to your Company options, such options today remain unexercised.
This letter also confirms that you have irrevocably waived any right that you
may have under the Merger Agreement or otherwise to be reimbursed or otherwise
indemnified by the Company, PXRE Group Ltd., or Argo Group International
Holdings, Ltd. for any excise or other tax payable in respect of your options as
a result of the transactions contemplated by the Merger Agreement.

Except as otherwise specifically provided herein and in the contemplated legend,
you will retain all rights and privileges of ownership of the shares legended
pursuant to this letter agreement.

We have each represented and warranted to the other that we each have full power
and authority to enter into this letter agreement and that this letter agreement
constitutes our respective legal, valid and binding obligation and is
enforceable in accordance with its terms. Upon request, each of us agree to
execute any additional documents reasonably necessary in connection with
enforcement hereof.

Our respective obligations hereunder shall be binding upon our respective
successors and assigns.

This agreement will be governed by and construed in accordance with the laws of
the State of Texas without regard to principles of conflict of laws and may be
executed in one or more counterparts and delivered by facsimile.

Very truly yours,

 

/s/ Ronald B. Given

 

   

Title: Senior Vice President & General Counsel

   

AGREED AS OF THE DATE HEREOF:

    /s/ Byron L. LeFlore, Jr.    

Byron L. LeFlore, Jr.

   